DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 12-17-19, 7-17-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 4, 6, 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 the recitation “a communication apparatus that is capable of data communication….”, is ambiguous and overly broad. With emphasis on the phrase “capable of”, it does not limit the claim to the recited function and is a relative phrase. The applicant has not clearly established of “capable of” is defined. Furthermore, the recitation raises the question as to whether the communication apparatus provides data communication. 

Regarding claim 14 the recitation “an external control apparatus configured to be capable of data communication….”, is ambiguous and overly broad. With emphasis on the phrase “capable of”, it does not limit the claim to the recited function and is a relative phrase. The applicant has not clearly established of “capable of” is defined. Furthermore, the recitation raises the question as to whether the communication apparatus provides data communication. 

Claims 4, 6, 15-17 and 19 are rejected due to their dependency of rejected claims 2 and / or 14.

Allowable Subject Matter

5.	Claims 1, 3, 5, 7-13 and 18 and are allowed.

The following is an examiner’s statement of reasons for allowance: The cited prior art does not anticipate nor render obvious a first insulating film and a second insulating film configured such that one of the first insulating film and the second insulating film is positively charged and the 20other of the first insulating film and the second insulating film is negatively charged due to the true area of contact changing, and a voltage is generated across the first electrode and the second electrode due to the first insulating film and the second insulating film being charged, and the power generating body outputs power.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20180326801 A1 TIRE INCLUDING CONTACT CHARGING TYPE SELF-POWER GENERATION MODULE
US 20180145244 A1 SENSOR AND SENSOR SYSTEM
US 20040164558 A1 System and method for harvesting electric power from a rotating tire's static electricity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856